Citation Nr: 1528590	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating, prior to January 21, 2014, and in excess of 30 percent thereafter, for diplopia with troclear nerve palsy, right eye.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The March 2012 rating decision granted service connection for diplopia with troclear nerve palsy, right side, with a noncompensable rating.  The Veteran filed a Notice of Disagreement and perfected his appeal.  In an October 2014 rating decision, the RO increased the Veteran's rating to 30 percent, effective January 21, 2014 (date Veteran filed VA Form 9).  As this does not represent a full grant of benefits for the entire appeals period and because the Veteran is presumed to be seeking the maximum benefit for a given disability, the claim for an increased rating is still before the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was most recently afforded a VA examination in July 2014 where the examiner diagnosed the Veteran with visual field contraction.  The Veteran's visual acuity was 20/40 or better for uncorrected and corrected distance and near vision.  The examiner noted that the Veteran had constant diplopia in the central 20 degrees of the Goldmann perimeter chart, not correctable with a standard spectacle correction.  The examiner indicated that the Veteran had a visual field defect.  Specifically, the examiner noted that the Veteran had contraction of a visual field, but no loss of a visual field, ptosis or scotoma.  The examiner diagnosed the Veteran with optic neuropathy and neurologic eye conditions.  Specifically, the examiner diagnosed the Veteran with retinal pigment epithelium (RPE) atrophy peripapillary and paresis/paralysis of the fourth cranial nerve (trochlear).  She also stated that the Veteran's diplopia, optic neuropathy and neurologic conditions "are all inconclusive to the diagnosis of visual field contraction."  The examiner opined that the Veteran's right eye disability meant that he may need to rest at times when diplopia flared worse than the baseline severity.  

First, previous VA examinations did not indicate any visual field defects.  The July 2014 examiner did not explain why the Veteran's diplopia and other eye disabilities were "inconclusive to the new diagnosis of visual field contraction."  Therefore, on remand, the Board finds that the Veteran should be afforded another examination which addresses whether the Veteran's diplopia causes any visual field defects.  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, a level of corrected visual acuity for the poorer eye based upon the evaluation for diplopia is to be assigned, and the corrected visual acuity for the better eye will be used to determine the percentage evaluation for visual impairment under Diagnostic Codes 6065 through 6066.  38 C.F.R. § 4.78(b).  

Second, in a November 2014 statement, the Veteran reported that he wore prism glasses to try and correct his right eye.  He stated that the prism spectacles did not help, and his double vision has gotten worse each year, and his right eye had become blurry.  He also stated that his right eyelid droops, which may indicate ptosis.  Ptosis was not present at the most recent examination.  A February 2015 VA treatment note indicates that the Veteran reported temporary paralysis of his right eye.  In an April 2015 statement, the Veteran also stated that his right was becoming smaller than his left eye and was contracting.  An April 2015 VA treatment note indicates that the Veteran had right eyelid ptosis and muscle intermittent fasciculation.  The Veteran also stated that his left eye's vision had become worse because of the diplopia.  An evaluation for diplopia will be assigned only to one eye.  38 C.F.R. § 4.78(b)(1).  However, as there is evidence that the Veteran's may have worsened since the last examination, the Board finds that a remand for a VA examination is necessary to assess the Veteran's current severity.  

Finally, as it appears that the Veteran may be treated on a regular basis at a VA facility, the Board finds it necessary to obtain updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims folder all pertinent VA medical records dating from May 2015.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his right eye diplopia.  The electronic claims folder and a copy of this remand must be reviewed by the examiner.  

The examiner should identify and completely describe all current symptomatology.  

The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diplopia causes any visual field defects.

The examiner's attention is directed to the July 2014 VA examiner's opinion which stated that the Veteran's diplopia, optic neuropathy and neurologic conditions "are all inconclusive to the diagnosis of visual field contraction."  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner is asked to reconcile any opinion with the Veteran's contentions, to include his competent lay evidence, regarding the extent of the diplopia.  

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




